ORDER
• Appellant Claxton H. Wright pleaded guilty to conspiring to distribute and to possess with the intent to distribute 50 or more grams of crack cocaine. See 21 U.S.C. § 841(a)(1). At the time of the offense, that quantity of crack cocaine, coupled with Wright’s two prior felony narcotics convictions, mandated a minimum sentence of life imprisonment. See 21 U.S.C. § 841(b)(1)(A) (2009). However, after Wright pleaded guilty but before he was sentenced, Congress enacted the Fair Sentencing Act of 2010,124 Stat. 2872 (“FSA”), which increased the threshold amount of crack cocaine for a mandatory term of life imprisonment from 50 to 280 grams, and lowered the mandatory minimum prison term applicable to someone in Wright’s position to 120 months. The district court rejected Wright’s contention that his sentence should be calculated pursuant to the FSA. It did, however, grant the government’s motion for a reduction in sentence pursuant to 18 U.S.C. § 3553(e) based on Wright’s substantial assistance to the government. The court ultimately imposed a sentence of 262 months’ imprisonment, to be followed by the requisite ten-year period of supervised release.
Wright appealed, but in our order of July 11, 2011, we summarily affirmed his sentence in light of our decision in United States v. Fisher, 635 F.3d 336 (7th Cir.2011), which held that the FSA applies only prospectively to conduct occurring after its enactment.
In Dorsey v. United States, — U.S. —, 132 S.Ct. 2321, 2335, 183 L.Ed.2d 250 (2012), the Supreme Court disagreed with our holding in Fisher and “conclude[d] that Congress intended the Fair Sentencing Act’s new, lower mandatory minimums to apply to the post-Act sentencing of pre-Act offenders.” Subsequently, the Supreme Court granted Wright’s petition for a writ of certiorari, vacated the judgment, and remanded the case to this court for *603reconsideration in light of its decision in Dorsey. See Merriman & Wright v. United States, — U.S. —, 133 S.Ct. 60, 183 L.Ed.2d 702 (2012).
The parties have filed a joint Circuit Rule 54 statement reflecting their agreement that, in view of Dorsey, the district court committed procedural error at Wright’s sentencing and that the error was not harmless. They propose that we remand the case to the district court for resentencing.
We agree that this is the correct course of action in light of Dorsey. We therefore VACATE Wright’s sentence and REMAND for resentencing.